     CASE 0:19-cv-01368-MJD-TNL Document 45 Filed 06/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



Rachel Eta Hill,                               Civil No. 19-cv-1368 (MJD/TNL)

                     Plaintiff,

v.                                                      ORDER

RS Eden,

                     Defendant.




      Based upon the Report and Recommendation by United States Magistrate

Judge Tony N. Leung dated May 1, 2020 (Doc. No. 44), along with all the files

and records, and no objections to said Recommendation having been filed,

      IT IS HEREBY ORDERED that:

      1.    Defendant’s Motion to Dismiss for Failure to Prosecute and

            Summary Judgment Motion (Doc. No. 35) is GRANTED.

      2.    This matter is DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: June 4, 2020                         s/ Michael J. Davis
                                           Michael J. Davis
                                           United States District Court
